Exhibit 4.1 THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE. INTERPACE DIAGNOSTICS GROUP, INC. SENIOR SECURED CONVERTIBLE NOTE Original Issuance Date: October 31, 2014 Exchange Date: March 23, 2017 Second Exchange Date: April , 2017 Original Principal Amount: U.S.$ [•] FOR VALUE RECEIVED, Interpace Diagnostics Group, Inc., a Delaware corporation (the “ Company ”), hereby promises to pay to the order of [] or its registered assigns (“ Holder ”) the amount set forth above as the Original Principal Amount (as reduced pursuant to the terms hereof pursuant to redemption, conversion or otherwise, the “ Principal ”) when due, whether upon the Maturity Date, or upon acceleration, redemption or otherwise (in each case in accordance with the terms hereof) and to pay interest (“ Interest ”) on any outstanding Principal at the applicable Interest Rate (as defined below) from the date set forth above as the Exchange Date until the same becomes due and payable, whether upon the Maturity Date or upon acceleration, conversion, redemption or otherwise (in each case in accordance with the terms hereof). This Senior Secured Convertible Note (including all Senior Secured Convertible Notes issued in exchange, transfer or replacement hereof, this “ Note ”) has been issued in exchange for a Senior Secured Note, dated March 23, 2017, with an aggregate principal amount outstanding of $[•] (the “ Senior Note ”), pursuant to that certain Amendment and Exchange Agreement, dated April , 2017 (the “ Second Exchange Date ”), by and between the Company and the investor (the “ Investor ”) referred to therein, as amended from time to time, which Senior Note was issued in exchange for that certain Non-Negotiable Senior Secured Promissory Note, dated October 31, 2014, with an aggregate principal amount outstanding of $9,336,250.00 pursuant to that certain Exchange Agreement, dated as of March 22, 2017 (the “ Exchange Agreement ”), by and between the Company and the Investor. Certain capitalized terms used herein are defined in Section 31. 1. PAYMENTS OF PRINCIPAL . On the Maturity Date, the Company shall pay to the Holder an amount in cash representing 125% of all outstanding Principal, accrued and unpaid Interest and accrued and unpaid Late Charges (as defined in Section 24(c)) on such Principal and Interest. Other than as specifically permitted by this Note, the Company may not prepay any portion of the outstanding Principal, accrued and unpaid Interest or accrued and unpaid Late Charges on Principal and Interest, if any. 2. INTEREST; INTEREST RATE . (a)Interest on this Note shall commence accruing on the Exchange Date at the Interest Rate and shall be computed on the basis of a 360-day year and twelve 30-day months and shall be payable in arrears in cash on the Maturity Date and/or any applicable Redemption Date. (b)Prior to the payment of Interest on the Maturity Date and/or any applicable Redemption Date, Interest on this Note shall be payable by way of inclusion of the Interest in the Conversion Amount on each Conversion Date in accordance with Section 3(b)(i) or upon any redemption in accordance with Section 10 or any required payment upon any Bankruptcy Event of Default. From and after the occurrence and during the continuance of any Event of Default, the Interest Rate shall automatically be increased to twelve percent (12.0%) per annum (the “ Default Rate ”). In the event that such Event of Default is subsequently cured (and no other Event of Default then exists (including, without limitation, for the Company’s failure to pay such Interest at the Default Rate on the Maturity Date), the adjustment referred to in the preceding sentence shall cease to be effective as of the calendar day immediately following the date of such cure; provided that the Interest as calculated and unpaid at such increased rate during the continuance of such Event of Default shall continue to apply to the extent relating to the days after the occurrence of such Event of Default through and including the date of such cure of such Event of Default. 3.
